Citation Nr: 0308193	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  98-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for pes cavus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1965 to February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO denied the 
issue of entitlement to service connection for pes cavus.  

Further review of the claims folder indicates that, by an 
April 1998 rating action, the RO denied the issue of 
entitlement to service connection for venous insufficiency 
with lymphedema and chronic stasis dermatitis of both legs.  
Following an April 1998 notification of this decision, the 
veteran, in September 1998, submitted a notice of 
disagreement with the denial.  In March 2001, the RO issued a 
statement of the case with regard to this claim.  
Significantly, however, the veteran did not perfect an appeal 
of this issue by filing a substantive appeal.  

Subsequently, the veteran again raised a venous insufficiency 
claim.  See, e.g., January 2003 hearing transcript (T.) 
at 27.  The issue of whether new and material evidence has 
been received sufficient to reopen the previously denied 
claim of entitlement to service connection for venous 
insufficiency with lymphedema and chronic stasis dermatitis 
of both legs is not inextricably intertwined with the current 
appeal and is, therefore, referred to the RO for appropriate 
action.  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his claim(s).  38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his representative of the 
VCAA, the criteria used to adjudicate the appealed claim(s), 
the type of evidence needed to substantiate the issue(s), as 
well as the specific type of information necessary from the 
veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the job of scheduling the veteran for pertinent VA 
examinations.  

A complete and thorough review of the present case indicates 
that VA has not complied with the provisions of the VCAA.  
Specifically, at the January 2003 personal hearing, the 
veteran testified that he received post-service foot 
treatment from multiple medical facilities.  T. at 14-15, 
21-23.  In a January 2003 document received after the 
hearing, the veteran cited the particular private and VA 
medical facilities which had provided the pertinent 
post-service foot treatment.  Most of these records have not 
been obtained and associated with the veteran's claims 
folder.  

Additionally, according to the service medical records, 
asymptomatic pes cavus not otherwise disabling was noted on 
the September 1965 enlistment examination.  In the following 
month, the veteran reported that he had injured his right 
foot in a July 1965 car accident.  At the time of the 
in-service treatment session, the veteran reported that his 
right foot was symptomatic.  The physician assessed a 
pes-cavus-type foot and recommended that the veteran soak his 
foot and wear a build-up shoe.  

In May 1966, the veteran sought treatment for complaints of a 
painful left foot.  X-rays taken of the veteran's feet at 
that time showed a pes cavus deformity bilaterally.  He was 
given arch supports, was instructed to return in two weeks if 
the symptoms returned, and was placed on a physical profile 
to prevent prolonged running, jumping, standing, or marching.  
In June 1966, the veteran requested a follow-up medical 
session after having been involved in an automobile accident.  
He complained of left foot pain.  A physical examination was 
entirely negative, and the examiner concluded that the 
evaluation was normal.  

Additionally, in August 1966, the veteran was again placed on 
a physical profile.  He was instructed not to crawl, stoop, 
run, jump, stand or march on a prolonged basis, participate 
in strenuous physical activity, or continuously wear 
combat-type boots.  In November 1966 while on a profile 3 for 
bilateral pes cavus, the veteran sought treatment for 
complaints of ankle instability with inversion.  

At a December 1966 treatment session, the examiner noted that 
the veteran had bilateral severe pes cavus which was 
symptomatic and interfering with his duties.  The examiner 
concluded that the veteran was disqualified for military duty 
and recommended that he undergo a medical discharge.  

The January 1967 separation examination included the 
veteran's complaints of foot trouble as well as the 
examiner's finding of bilateral severe pes cavus.  A February 
1967 record included the diagnosis of congenital bilateral 
pes cavus which existed prior to service.  

The post-service medical records which have been obtained and 
associated with the claims folder do not reflect treatment 
for pes cavus until May 2001.  Significantly, however, in 
view of the veteran's discussion of the numerous locations of 
post-service foot treatment that he has had as well as the 
fact that he has not been accorded a VA examination following 
his discharge from active military duty, the Board believes 
that, on remand, after procuring any of the available 
relevant post-service medical reports, the veteran should be 
given a VA orthopedic examination to determine the nature, 
extent, and etiology of his bilateral pes cavus.  

Therefore, to ensure the veteran's right to due process, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered foot 
treatment to him since his separation 
from active military duty in February 
1967.  The Board is particularly 
interested in records of such treatment 
that the veteran received from the San 
Mateo Medical Center (VAMC) (A.K.A. C. 
Hope Hospital) in San Mateo, California 
from 1967 to 1975.  After furnishing the 
veteran the appropriate release forms, 
obtain the complete clinical records from 
each health care provider identified by 
the veteran that have not been previously 
procured and associated with the claims 
folder.  

3.  The RO should also obtain all of the 
veteran's clinical records from the Palo 
Alto VAMC from January 1970 to December 
1979; the VAMC in Baltimore, Maryland 
from January 1980 to December 1991; the 
VAMC in Big Springs, Texas from January 
1980 to December 1989; the VAMC in 
Houston, Texas from January 1980 to 
December 1989; the VAMC in Gulf Port, 
Mississippi from January 1980 to December 
1989; the VAMC in Roseburg, Oregon since 
January 1991; the VAMC Portland, Oregon 
since January 1991; the VAMC in San 
Francisco, California from January 1980 
to December 1989.  If these records are 
not available for any reason, that fact 
should be noted in the veteran's claims 
folder.  

4.  Thereafter, the RO should make 
arrangements with either the VAMC in 
Portland, Oregon or the VAMC in Roseburg, 
Oregon to accord the veteran a VA 
orthopedic examination to determine the 
nature, extent, and etiology of his 
bilateral pes cavus.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
X-rays, should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology associated with 
the veteran's bilateral pes cavus, which 
is found on examination, should be noted 
in the report of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion as to whether the 
veteran has any diagnosed bilateral pes 
cavus.  If so, the examiner should 
express an opinion as to whether it is as 
likely as not that the veteran's 
pre-existing bilateral pes cavus 
underwent a chronic increase in severity 
beyond its natural progression during his 
service.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should re-adjudicate the issue of 
entitlement to service connection for pes 
cavus.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal as well as a 
summary of the evidence received since the 
issuance of the statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




